Title: From Benjamin Franklin to William Franklin, 3 August 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
  West Wycombe, Lord Le Despencer’s Aug. 3. 1773
I am com hither to spend a few Days and breathe a little fresh Air.
Nothing material has occurr’d since mine per sutton, except the final Hearing at the Cockpit relating to Gov. Wentworth, against whose Conduct the Board of Trade had reported, and the Hearing was at the Instance of his Friends against the Report. Their Lordships have not yet given their Determination, but it is thought he is in no Danger.
As to the Ohio Affair, it is scarce likely to be got through this Summer, for Reasons I have already given you.
Our Paper Money Act not being yet considered here, together with the Massachusetts Affairs, will I believe keep me another Winter in England.
Temple is just return’d to School from his Summer Vacation. He always behaves himself so well, as to encrease my Affection for him every time he is with me. As you are like to have a considerable Landed Property, it would be well to make your Will, if you have not already done it, and secure this Property to him. Our Friend Galloway will advise you in the Manner. Whatever he may come to possess, I am persuaded he will make a good Use of it, if his Temper and Understanding do not strangely alter.
I am in this House as much at my Ease as if it was my own, and the Gardens are a Paradise. But a pleasanter Thing is the kind Countenance, the facetious and very Intelligent Conversation of mine Host, who having been for many Years engaged in publick Affairs, seen all Parts of Europe, and kept the best Company in the World is himself the best existing.
I wear the Buttons (for which I thank you) on [my] Suit of light Gray, which matches them. All the Connoisseurs in natural Productions are puzzled with them not knowing anything similar. With Love to Betsey, I am ever Your affectionate Father
B F
